Case: 6:21-cr-00026-REW-HAI Doc #: 88 Filed: 08/04/21 Page: 1 of 2 - Page ID#: 192




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON


 UNITED STATES OF AMERICA,                        )
                                                  )
       Plaintiff,                                 )          No. 6:21-CR-26-REW-HAI
                                                  )
 v.                                               )
                                                  )                    ORDER
 JAMES JASON WAGERS,                              )
                                                  )
       Defendant.                                 )

                                        *** *** *** ***

       After conducting Rule 11 proceedings, see DE 85 (Minute Entry), Judge Ingram

recommended that the undersigned accept Defendant James Jason Wagers’s guilty plea and

adjudge him guilty of Count One of the Indictment (DE 20). See DE 87 (Recommendation). Judge

Ingram expressly informed Wagers of the right to object to the recommendation and to secure de

novo review from the undersigned. See id. at 2–3. The established, 3-day objection deadline has

passed, and no party has objected.

       The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

(holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

recommendation “to which objection is made”).
Case: 6:21-cr-00026-REW-HAI Doc #: 88 Filed: 08/04/21 Page: 2 of 2 - Page ID#: 193




       The Court thus, with no objection from any party and on full review of the record,

ORDERS as follows:

       1. The Court ADOPTS DE 87, ACCEPTS Defendant’s guilty plea, and ADJUDGES

          Defendant guilty of Count One of the Indictment;

       2. The Court CANCELS the trial as to this Defendant; and

       3. The Court will issue a separate sentencing order.1

       This the 4th day of August, 2021.




1
  At the hearing, Judge Ingram remanded Defendant to custody. See DE 85. This was Defendant’s
status pre-hearing. See DE 4; DE 11; DE 43. The Court, thus, sees no need to further address
detention at this time. His detained status will persist pending sentencing.
